                                                                                                                                             10/09/18 5:16PM




 Fill in this information to identify your case:

 Debtor 1                 Jamison F Marra
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           18-12920
 (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                Dates Debtor 2
                                                                 lived there                                                       lived there
        19450 163rd Ct NE                                        From-To:                      Same as Debtor 1                       Same as Debtor 1
        Woodinville, WA 98072                                    April 2017 -                                                      From-To:
                                                                 Present

        1864 77th Ave NE                                         From-To:                      Same as Debtor 1                       Same as Debtor 1
        Medina, WA 98039-2307                                    4/1/2016 to                                                       From-To:
                                                                 3/31/2017

        1564 77th Place NE                                       From-To:                      Same as Debtor 1                       Same as Debtor 1
        Medina, WA 98039                                         10/2015 to                                                        From-To:
                                                                 3/31/2016


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



                Case 18-12920-CMA                        Doc 41           Filed 10/09/18             Ent. 10/09/18 17:35:39   Pg. 1 of 10
                                                                                                                                                        10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)   18-12920



 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                Wages, commissions,                       $175,000.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


 For last calendar year:                             Wages, commissions,                       $475,000.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                  Wages, commissions,                       $660,757.00           Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business



5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                Interest / Dividends                         $21,402.00
 (January 1 to December 31, 2016 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                 Pg. 2 of 10
                                                                                                                                                          10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)   18-12920



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Aaron Williams                                            5/24/2018;                   $25,400.00           $60,000.00         Mortgage
       3442 Arapahoe Place W                                     6/6/2018; 6/8/2018                                                   Car
       Seattle, WA 98199                                                                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Wells Fargo                                               5/22/2018                   $170,466.00                  $0.00       Mortgage
       payoff of secured debt on                                                                                                      Car
       Grapeview sale
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Wells Fargo                                               4/27/2018                   $188,229.00                  $0.00       Mortgage
       payoff of secured loan Snoqualmie                                                                                              Car
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                Pg. 3 of 10
                                                                                                                                                           10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)    18-12920


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       American Express v. Jamie Marra                           collection                 King County Superior Court                  Pending
       18-2-09567-1 SEA                                                                     516 3rd Ave                                 On appeal
                                                                                            Rm C-203
                                                                                                                                        Concluded
                                                                                            Seattle, WA 98104-2361

       In re the Marriage of Jamison                             Dissolution of             King County Superior Court                  Pending
       Marra and Shannon Marra                                   Marriage                   516 3rd Ave                                 On appeal
       17-3-04865-1 SEA                                                                     Rm C-203
                                                                                                                                        Concluded
                                                                                            Seattle, WA 98104-2361

       Columbia State Bank v. Maxsam                             collection                 King County Superior Court                  Pending
       Partners, Inc. and Jamison Marra                                                     516 3rd Ave                                 On appeal
       18-2-06499-6 SEA                                                                     Rm C-203
                                                                                                                                        Concluded
                                                                                            Seattle, WA 98104-2361

       Wells Fargo Bank NA v Maxam                               collection                 King County Superior Court                  Pending
       Partners and Marra                                                                                                               On appeal
       18-2-18050-3 KNT
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Boeing Employees CU                                       2015 Range Rover                                             8/2017                      $35,000.00
       PO Box 97050
       Seattle, WA 98124                                             Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41           Filed 10/09/18            Ent. 10/09/18 17:35:39                 Pg. 4 of 10
                                                                                                                                                         10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)    18-12920


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Marlo Jordan                                                  contributions toward maintenance and                     May and June             $14,907.00
       8927 Ashwell Way                                              remodel of Ms. Jordan's home and                         2018
       Elk Grove, CA 95624                                           other expenses; not believed to be a
                                                                     "gift", but disclosing information here
       Person's relationship to you: girlfriend                      for lack of a better location for
                                                                     information on schedules


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Bridge of Promise Auction                                     cash at charity auction                                  6/5/2018                   $1,393.00



 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Alan J. Wenokur                                               Attorney Fees                                            over last year;          $17,510.70
       Wenokur Riordan PLLC                                                                                                   $9,510.70
       600 Stewart St., Suite 1300                                                                                            hourly
       Seattle, WA 98101                                                                                                      services plus
       alan@wrlawgroup.com                                                                                                    $8,000 flat fee
                                                                                                                              for ch 7 filing




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                   Pg. 5 of 10
                                                                                                                                                        10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)    18-12920


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       James and Gina Cogan                                          17 Kendall Peak Way                        Seller Proceeds:                04/27/2017
       24713 SE 45th Place                                           Snoqualmie Pass, WA 98068                  $405,590.79
       Issaquah, WA 98029

       none

       Elliott Bay Auto Brokers                                      Range Rover                                $75,000                         9/5/2017
       13001 Aurora Ave N
       Seattle, WA 98133

       none

       Airstream Adventures NW                                       Airstream Trailer                          $25,000                         9/20/2017
       27222 Covington Way SE
       Covington, WA 98042

       none

       Craig Franklin                                                Cobalt Boat                                $59,000                         4/23/2018
       3562 Round Barn Circle, 1st Fl.
       Santa Rosa, CA 95403

       none

       David Hayer                                                   2 Wave Runners                             $19,000                         4/14/2018
       641 Simple Ct
       Benicia, CA 94510

       none

       Joseph and Jennifer Snyder                                    2870 E Mason Lake Drive W                  $635,000                        5/22/2018
                                                                     Grapeview, Mason County,
                                                                     WA
       none

       Shannon Marra                                                 payments and distributions
                                                                     from sales proceeds, made
                                                                     pursuant to arbitrator's
       estranged spouse                                              rulings




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                 Pg. 6 of 10
                                                                                                                                                       10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)   18-12920


       Person Who Received Transfer                                  Description and value of                   Describe any property or       Date transfer was
       Address                                                       property transferred                       payments received or debts     made
                                                                                                                paid in exchange
       Person's relationship to you
       Overlake Golf & Country Club                                  golf club membership                       $35,000                        2/16/2017
       PO Box 97
       Medina, WA 98039

       none

       Elliott Bay Auto Brokers                                      2015 BMW i8                                $14,322.96                     3/27/2017
       13001 Aurora Ave N
       Seattle, WA 98133

       none

       Porcelos Jewelers                                             Patek Watch                                $35,000                        12/20/2016
       Bellevue, WA

       none

       Gold Diggers Coin and Jewelry                                 Patek Watch                                $31,500                        3/03/2018


       none

       Mark Rill                                                     Aquaglide Floats                           $4,000                         3/17/2018


       none

       Jeff Hart                                                     Boat Lifts                                 approx. $4,000                 9/25/2017


       none


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       Bank of America                                           XXXX-8055                    Checking                  10/2017                          $161.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



               Case 18-12920-CMA                         Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                 Pg. 7 of 10
                                                                                                                                                         10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)   18-12920


       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       Bank of America                                           XXXX-8055                    Checking                  10/2017                              $42.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

       Wells Fargo                                               XXXX-3884                    Checking                  10/2017                                $0.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

       Wells Fargo                                               XXXX-5711                    Checking                  9/2017                             $117.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Public Storage                                                3 units: self + 2 units in            furniture, pictures, kids                No
       12385 Northrup Way                                            the name of spouse                    clothes, personal belongings             Yes
       Bellevue, WA 98005                                            Shannon Marra

       Sunset Highway Storage                                        self                                  furniture, pictures, kids                No
       4546 NE Sunset Blvd                                                                                 clothes, personal belongings             Yes
       Renton, WA 98059

       Public Storage                                                self                                  misc furniture and                       No
       9000 NE Bothell Way                                                                                 furnishings                              Yes
       Bothell, WA 98011




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



               Case 18-12920-CMA                         Doc 41          Filed 10/09/18             Ent. 10/09/18 17:35:39                 Pg. 8 of 10
                                                                                                                                                           10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                                  Case number (if known)   18-12920


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 18-12920-CMA                          Doc 41          Filed 10/09/18                     Ent. 10/09/18 17:35:39             Pg. 9 of 10
                                                                                                                                                           10/09/18 5:16PM

 Debtor 1      Jamison F Marra                                                                             Case number (if known)   18-12920



             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Maxsam Partners, Inc.                                    consulting                                      EIN:         XX-XXXXXXX
        6947 Coal Creek Pkwy SE
        Newcastle, WA 98059-3136                                 Bruce Sult                                      From-To      1/1/2006 - 06/03/2018
                                                                 Falco Sult
                                                                 Redmond, WA


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        Shannon Marra                                            7/20/2018
        provided in marital dissolution


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Jamison F Marra
 Jamison F Marra                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      October 9, 2018                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



             Case 18-12920-CMA                          Doc 41         Filed 10/09/18              Ent. 10/09/18 17:35:39                  Pg. 10 of 10
